Citation Nr: 0031234	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for nasopharyngeal 
carcinoma, post radiation and chemotherapy, secondary to 
inservice exposure to herbicide agents, including Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision denied the 
appellant's claim for service connection for nasopharyngeal 
carcinoma, post radiation and chemotherapy, secondary to 
inservice exposure to herbicide agents, including Agent 
Orange.

In September 2000, a hearing was held before Bettina S. 
Callaway, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing.


REMAND

The veteran alleges that he was exposed to Agent Orange 
during service and that, as a result of this exposure, he has 
developed nasopharyngeal carcinoma.  In the alternative, the 
veteran alleges that he was exposed to the Epstein-Barr virus 
during service and that, as a result of this exposure, he has 
developed nasopharyngeal carcinoma.  

The Board has reviewed the evidence of record and concludes 
that further development of the medical evidence is needed. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Specifically, the Board has determined 
that it would be appropriate and helpful to obtain an 
advisory medical opinion from the Armed Forces Institute of 
Pathology (AFIP) concerning the exact nature of the 
malignancy from which the veteran suffers and its etiology.  
Prior to referral of this matter to the AFIP, it is necessary 
to obtain certain tissue samples and slides excised during a 
biopsy undergone by the veteran, and this case will be 
remanded to the RO for that purpose.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to secure all 
available pathological materials, slides, 
blocks, studies, etc., relating to the 
biopsy (or biopsies) performed by or at 
the request of S.M. Sobol, M.D. and 
Benjamin T. Esparaz, M.D.  In particular, 
the Board notes that letters between 
these two physicians indicate that a 
biopsy was performed on the veteran in 
April 1998.  In completing this task, the 
RO should contact both Drs. Sobol and 
Esparaz requesting all pathological 
materials available relating to all 
biopsies performed on the veteran during 
the course of treatment for his 
nasopharyngeal cancer.

2.  Upon receipt of the foregoing, to the 
extent available, and after having 
documented the responses from the sources 
requested -- either affirmative or 
negative -- the claims file together with 
all pathological material obtained, 
should be promptly forwarded to the 
Board.  The data will thereafter be 
forwarded to the AFIP for the purposes of 
review and opinion.

The appellant needs to take no action until so informed.  The 
purpose of this REMAND is assist the appellant and to obtain 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


